DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzie et al. (US 2012/0193088) in view of Zheng (US 6869079).
	Regarding claims 1 and 7, Benzie et al. discloses a downhole seal 10 Fig. 3, comprising: a cylindrical body; a plurality of exterior sealing elements 43 disposed on an exterior surface of the body; and a plurality of interior sealing elements 44 disposed on an interior surface of the body, wherein the exterior sealing elements are offset from the interior sealing elements along the body; wherein the seal interior sealing element 44 are capable of forming a pocket 42 there between; and the seal is capable of being installed between first and second surfaces Fig. 7A, whereby application In re Leshin, 125 USPQ 416. 	Regarding claim 2, Benzie et al. as modified discloses wherein the plurality of exterior sealing elements 43 extends radially from the body.
 	Regarding claim 3, Benzie et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the plurality of exterior sealing elements comprises an arcuate shape. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the protrusion since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
 	Regarding claims 5 and 23, the combination discloses wherein the seal (308 of Zheng) further comprises opposing y-shaped portions. 	Regarding claim 6, the combination discloses a plurality of exterior 43 and interior sealing elements 44 disposed on either side of the opposing y-shaped portions. 	Regarding claim 8, Benzie et al. as modified discloses wherein the body 10 is flexible.
  	Regarding claim 24, Benzie et al. as modified wherein the one exterior sealing element 43 of the plurality of exterior sealing elements is capable of disengaging from a corresponding one of the first and second surfaces upon application of the fluid pressure between the first and second surfaces.
	 	Claims 11-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzie et al. in view of Zheng and further in view of Pathak (US 20170227128).
 	Regarding claim 11, Benzie et al. and Zheng disclose a downhole seal 10, comprising: a first sealing member (118a of Zheng); a second sealing member (118b of Zheng), wherein each of the first and second sealing members include: a cylindrical body; a plurality of exterior sealing elements 43 disposed on an exterior surface of the body; and a plurality of interior sealing elements 44 disposed on an interior surface of the body, wherein the exterior sealing elements are offset from the interior sealing elements along the body; and an annular y-shaped end including a recess (320b of Zheng) and a third sealing member (308 of Zheng) disposed between the first sealing member and the second sealing member; wherein the seal interior sealing element 44 are capable of forming a pocket 42 there between; and the seal is capable of being installed between first and second surfaces Fig. 7A, whereby application of a fluid pressure between the first and second surfaces is capable of causing one exterior sealing element of the plurality of sealing elements to move toward a pocket. However, the combination fails to explicitly disclose arrangement of the sealing assembly where a third seal member is arranged between recesses of the first and second sealing members.  Pathak, a downhole seal assembly shows a third sealing member 28 arranged between recesses 266 of the first and second sealing members 24, 26.  
	Benzie and Zheng disclose that exemplary seals are often made of nonmetallic, elastomeric materials, but fail to explicitly disclose seals made of elastomeric/thermoplastic material, nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an elastomer material given the application and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 12, the combination discloses y-shaped ends (34, 36 of Pathak) face each other. 
	Regarding claim 21, the combination fails to explicitly disclose that the third seal is an O-ring, however, Pathak discloses the seal 28 may be of different constructions, materials, and the like (Para. 0024 of Pathak).

 	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzie et al. in view of Zheng and further in view of D’Assignies (US 3608913). 	Regarding claim 22, the combination discloses a downhole seal 10, comprising: a cylindrical body; a plurality of exterior sealing elements 43 disposed on an exterior surface of the body; a plurality of interior sealing elements 44 disposed on an interior surface of the body, wherein the exterior sealing elements are offset from the interior sealing elements along the body; wherein the body includes first and second y-shaped members (118, 206 of Zheng) disposed between one of a pair of the plurality of exterior sealing elements or a pair of the plurality of the interior sealing elements.  However, the combination fails to explicitly disclose the arrangement of  
 
Claim 15-18 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunerlich (FR 2169219).
 	Regarding claim 15, Wunerlich discloses a downhole seal Fig. 2, comprising: a first sealing member comprising: a first cylindrical body comprising an elastomer; a plurality of first exterior sealing elements 11 disposed at an angle on an exterior surface of the first body; and a plurality of first interior sealing elements 10 disposed at an angle on an interior surface of the first body, wherein the first exterior sealing elements are aligned with the first interior sealing elements and angled in the same direction such that the plurality of first exterior sealing elements and the plurality of first interior sealing elements project towards a first end 13 of the first body.	
 	Regarding claim 16, Wunerlich discloses wherein the plurality of exterior sealing elements 11 extends radially from the body.


 	
 	


	Regarding claim 18, Wunerlich discloses the invention as claimed above but fails to explicitly disclose the configuration of the sealing element. Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the configuration of the sealing elements since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 25, Wunerlich discloses the invention as claimed above but fails to explicitly disclose a second sealing member.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Allowable Subject Matter
Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
  						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Examiner, Art Unit 3675